Case 1:20-cv-00007-PLM-PJG ECF No. 14, PageID.703 Filed 12/28/20 Page 1 of 25




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION
                                 ______

LEOPOLD WITHMORE-VANS
ALLEN, JR.,
                                             Case No. 1:20-cv-7
                   Petitioner,
                                             Honorable Paul L. Maloney
v.

SHERRY L. BURT,

                   Respondent.
____________________________/

                     REPORT AND RECOMMENDATION

      This is a habeas corpus action brought by a state prisoner under 28 U.S.C.

§ 2254.   Petitioner Leopold Withmore-Vans Allen, Jr. is incarcerated with the

Michigan Department of Corrections at the Muskegon Correctional Facility (MCF) in

Muskegon, Muskegon County, Michigan. On September 23, 2016, following a five-

day jury trial in the Kent County Circuit Court, Petitioner was convicted of two

counts of first-degree criminal sexual conduct (CSC-I), in violation of Mich. Comp.

Laws § 750.520b, and one count of larceny from the person, in violation of Mich.

Comp. Laws § 750.357. On October 18, 2016, the court sentenced Petitioner as a

fourth habitual offender, Mich. Comp. Laws § 769.12, to concurrent prison terms of

20 to 40 years on each CSC-I count and two to ten years on the larceny count.
Case 1:20-cv-00007-PLM-PJG ECF No. 14, PageID.704 Filed 12/28/20 Page 2 of 25




      On December 30, 2019, Petitioner timely filed his habeas corpus petition

raising one ground for relief, as follows:

      I.     Petitioner was denied his Sixth Amendment right to effective
             assistance of counsel where defense [counsel] failed to challenge
             a biased juror for cause, thus violating his due process right to
             a[n] impartial jury.

(Pet., ECF No. 1, PageID.6.) Respondent has filed an answer to the petition (ECF

No. 11) stating that the petition should be denied because it lacks merit. Upon review

and applying the standards of the Antiterrorism and Effective Death Penalty Act of

1996, Pub. L. 104-132, 110 Stat. 1214 (AEDPA), I find that the Petitioner’s ineffective

assistance of counsel claim is meritless. Accordingly, I recommend that the petition

be denied. Moreover, I recommend that the Court deny Petitioner’s motion to raise

new evidence in the trial court (ECF No. 13), which the undersigned construes as a

motion for stay pending Petitioner’s attempt to exhaust new issues in the state courts.

                                      Discussion

I.    Factual allegations

      The Michigan Court of Appeals described the facts underlying Petitioner’s CSC

convictions as follows:

      Allen’s convictions arose out of the sexual assault of his former
      girlfriend, JH. At the time of the assault, JH was approximately 26
      weeks pregnant with Allen’s child. At trial, JH testified that Allen
      entered her home late in the evening on January 3, 2016, when she was
      asleep. JH awoke to Allen standing in her bedroom and rummaging
      through her belongings. Allen took a can of mace from JH’s keychain.
      He pinned JH to the bed. He shook the can of mace, pointed it at her
      face, and threatened to spray her with the mace if she did not tell him
      what she had been doing, suggesting that she was cheating on him even
                                             2
Case 1:20-cv-00007-PLM-PJG ECF No. 14, PageID.705 Filed 12/28/20 Page 3 of 25




      though JH ended the relationship. Allen tried to force JH to perform
      fellatio on him, but JH refused. Allen forcibly removed JH’s clothing,
      performed cunnilingus on her, and penetrated her vagina with his penis.
      JH’s roommate called the police after the assault, and the police took JH
      to the YWCA for an examination by a sexual assault nurse examiner.
      JH was then transferred to Spectrum Butterworth Hospital, where she
      was admitted and stayed for two days.

(Mich. Ct. App. Op., ECF No. 12-12, PageID.340.) The court described the facts

underlying Petitioner’s larceny conviction as follows:

      [T]he evidence show[ed] that Allen physically forced JH to relinquish
      control of the phone so that he could take it. After the assault, Allen
      took JH’s cell phone, forced JH to unlock the phone, and started reading
      her text messages. JH then grabbed the phone from Allen’s hand and
      ran to the stairway. Allen grabbed JH by the hair and “yanked” her
      head back in an attempt to get the phone back. JH threw the phone
      downstairs and went down to the basement to alert her roommate. Allen
      later retrieved JH’s cell phone and left with it. JH’s testimony shows
      that Allen used violence or fear to force JH to relinquish control of the
      phone and to gain access to the phone.

(Id., PageID.343.) The facts reported by the court of appeals are not challenged in

the habeas petition. Instead, Petitioner’s challenge focuses on the voir dire process.

      During voir dire, Petitioner’s counsel asked the jurors the following:

      [The prosecutor] asked . . . whether you were a victim, but . . . I’m going
      to broaden the relationship a little bit and ask if there’s a family member
      or a close friend that may have been a victim of a crime?

(Trial Tr. I, ECF No. 12-6, PageID.194.) Prospective Juror Burke responded in the

affirmative. That prompted the following exchange:

      Ms. Bryant: Okay. Anything about that relationship to that person
                  that’s going to affect your ability to sit as a fair and
                  impartial juror in this case?

      Juror Burke: It was my daughter, but it will not affect me.

                                          3
Case 1:20-cv-00007-PLM-PJG ECF No. 14, PageID.706 Filed 12/28/20 Page 4 of 25




        Ms. Bryant: Anything of this nature or type?

        Juror Burke: Yes.

        Ms. Bryant: Okay. Then I’m going to ask a little bit more. How long
                    ago?

        Juror Burke: It was about five years ago.

        Ms. Bryant: And being of this type, did it go to court?

        Juror Burke: It did not go to court.

        Ms. Bryant: So it was something that was dealt with in the family?

        Juror Burke: It was not reported.

        Ms. Bryant: All right. But you don’t think it would affect your ability
                    in this case?

        Juror Burke: No, I do not.

(Id.)

        Thereafter, Juror Burke indicated that he would not have a problem judging

the credibility of another person (Id., PageID.195), that there was nothing in his

background, upbringing, or belief system that he thought would affect his ability to

sit as a fair and impartial juror (Id., PageID.196), and that he would hold the

prosecutor to her burden of proof (Id., PageID.191). Burke indicated he had no strong

feelings that would interfere with his being a fair and impartial juror.          (Id.,

PageID.193.) Moreover, he claimed that there was no reason whatsoever that he

would not be a fair and impartial juror in the case. (Id., PageID.194.) He also swore,

with the rest of the jurors, that he would perform his duty to decide the questions

submitted justly, render a true verdict, and render that verdict based only on the

                                               4
Case 1:20-cv-00007-PLM-PJG ECF No. 14, PageID.707 Filed 12/28/20 Page 5 of 25




evidence introduced and in accordance with the court’s instructions. (Trial Tr. II,

ECF No. 12-7, PageID.208.)1

      Petitioner appealed his convictions and sentence to the Michigan Court of

Appeals. In the brief Petitioner filed with the assistance of counsel, he raised four

issues: erroneous admission of hearsay, ineffective assistance of counsel for failure to

object to the hearsay, insufficient evidence of larceny, and improper scoring of an

offense variable under the sentencing guidelines. (Pet’r’s Appeal Br., ECF No. 12-12,

PageID.411.) Petitioner filed a motion to remand to the trial court so that he could

file a motion for new trial, file a motion to correct sentence, and request an

evidentiary Ginther hearing.2 The court denied Petitioner’s motion to remand. (Mich.

Ct. App. Order, ECF No. 12-12, PageID.364.)


1
 Those brief exchanges were not the only information that counsel knew about Juror
Burke, in addition to the information he revealed in his jury questionnaire, he also
indicated that he was married, he worked for the State of Michigan in Ionia County
as a Child Protective Services investigator, and he had been in the military. (Trial
Tr. I, ECF No. 12-6, PageID.185.) He stated that his work as an investigator would
not affect him if he were selected as a juror. (Id.) Burke indicated that he had never
had contact with the criminal justice system as a victim, witness, or defendant, and
he had never been charged with a crime. (Id., PageID.189.) He indicated he had
never been involved with a domestic violence situation involving the police and that
he had never had a truly negative experience with law enforcement. (Id., PageID.189-
190.) Juror Burke reported that he had worked for three years with juveniles at the
Kent County Detention Center and that he visited county jails and state prisons as
part of his present job. (Id., PageID.190.)

2
 In People v. Ginther, 212 N.W.2d 922 (Mich. 1973), the Michigan Supreme Court
approved the process of remanding to the trial court for an evidentiary hearing when
an appellant has raised claims of ineffective assistance of counsel that require
development of a record.
                                           5
Case 1:20-cv-00007-PLM-PJG ECF No. 14, PageID.708 Filed 12/28/20 Page 6 of 25




      Petitioner’s appellate counsel withdrew after the brief was filed. The court

appointed new counsel.

      Petitioner’s new counsel filed a supplemental brief raising an issue regarding

court costs. (Pet’r’s Supp. Br., ECF No. 12-12, PageID.510.) Petitioner also filed a

supplemental pro per brief raising two additional issues: prosecutorial misconduct

and ineffective assistance of counsel for failure to challenge a biased juror for cause.

(Pet’rs Supp. Pro Per Br., ECF No. 12-12, PageID.483.) Petitioner sought a remand

to the trial court for a Ginther hearing regarding his new ineffective assistance claim.

(Pet’r’s Pro Per Mot. to Remand, ECF No. 12-12, PageID.471-473.) The court denied

Petitioner’s second motion to remand.       (Mich. Ct. App. Order, ECF No. 12-12,

PageID.370.)

      By unpublished opinion issued March 13, 2018, the Michigan Court of Appeals,

rejected Petitioner’s appellate claims, with one exception. 3 (Mich. Ct. App. Op., ECF

No. 12-12, PageID.340-346.) With regard to Petitioner’s ineffective assistance claim

based on voir dire, the court stated:

      Allen argues that defense counsel rendered ineffective assistance at
      trial. Whether a defendant was denied the effective assistance of
      counsel presents a mixed question of fact and constitutional law. People
      v LeBlanc, 465 Mich 575, 579; 640 NW2d 246 (2002). We review a trial
      court’s findings of fact for clear error and constitutional issues de novo.
      Id. In the absence of an evidentiary hearing, as in this case, this Court’s
      review is limited to mistakes apparent on the record. See People v Horn,

3
 The court of appeals agreed with Petitioner that the trial court had failed to set forth
a factual basis so support the $400.00 in court costs imposed at sentencing. (Mich.
Ct. App. Op., ECF No. 12-12, PageID.344.) The appellate court remanded to the trial
court to establish that factual basis. (Id.)
                                             6
Case 1:20-cv-00007-PLM-PJG ECF No. 14, PageID.709 Filed 12/28/20 Page 7 of 25




      279 Mich App 31, 38; 755 NW2d 212 (2008). To establish ineffective
      assistance of counsel, a defendant must show (1) that counsel rendered
      assistance that “fell below an objective standard of reasonableness[,]”
      and (2) a “reasonable probability that, but for counsel’s unprofessional
      errors, the result of the proceeding would have been different. . . .”
      People v Toma, 462 Mich 281, 302-303; 613 NW2d 694 (2000) (quotation
      marks and citation omitted).

                                    *      *     *

      Allen further argues that defense counsel was ineffective during voir
      dire by failing to challenge for cause a juror who stated that his daughter
      was previously the victim of a similar crime. “Jurors are presumptively
      competent and impartial, and the party alleging the disqualification
      bears the burden of proving its existence.” People v Johnson, 245 Mich
      App 243, 256; 631 NW2d 1(2001). “It is sufficient if the juror can lay
      aside his impression or opinion and render a verdict based on the
      evidence presented in court.” Irvin v Dowd, 366 US 717, 723; 81 S Ct
      1639; 6 L Ed 2d 751 (1961). Moreover, “an attorney’s decisions relating
      to the selection of jurors generally involve matters of trial strategy,
      which we normally decline to evaluate with the benefit of hindsight.”
      Johnson, 245 Mich App at 259 (citations omitted).

      Allen has failed to overcome the presumption that defense counsel’s
      decision was a product of effective trial strategy. The record does not
      show that the juror was biased or unable to follow the trial court’s
      instructions regarding the presumption of innocence and the
      prosecution’s burden of proof. Although the juror agreed that his
      daughter was the victim of a similar type of crime, he indicated that the
      incident would not impact his ability to be a fair and impartial juror. He
      also indicated that he did not have strong feelings about sexual assault
      that would impact his ability to be fair and impartial. On this record,
      Allen has failed to show that counsel’s performance during voir dire fell
      below an objective standard of reasonableness.

(Mich. Ct. App. Op., ECF No. 12-12, PageID.342-343.)                Petitioner sought

reconsideration of the ineffective assistance of counsel issue relating to allowing the

admission of hearsay evidence. (Pet’r’s Mot. for Recons., ECF No. 12-12, PageID.374.)



                                          7
Case 1:20-cv-00007-PLM-PJG ECF No. 14, PageID.710 Filed 12/28/20 Page 8 of 25




The court denied relief by order entered April 11, 2018. (Mich. Ct. App. Order, ECF

No. 12-12, PageID.404.)

        Petitioner then filed a pro per application for leave to appeal in the Michigan

Supreme Court raising the six issues for which the court of appeals had denied relief.

(Pet’r’s Appl. for Leave to Appeal, ECF No. 12-13, PageID.553-584.) The supreme

court denied leave by order entered October 2, 2018. (Mich. Order, ECF No. 12-13,

PageID.550.) Petitioner then filed his single-issue habeas petition on December 30,

2019.

        On February 13, 2020, the Court ordered Respondent to answer the petition

within 180 days. (ECF No. 7.) On April 27, 2020, Petitioner filed a motion for stay.

(ECF No. 9.)     In Petitioner’s motion for stay, he reported that he had recently

discovered that his trial attorney misrepresented a plea deal offered by prosecutor.

According to Petitioner, counsel communicated an offer to plead to CSC-I. Petitioner

now claims that the preliminary examination transcript shows that the plea deal was

actually for CSC-III.     Petitioner claims further that his mother overheard a

conversation between the prosecutor and defense counsel after the jury’s deliberation

wherein the prosecutor suggested that Petitioner should have accepted the CSC-III

plea deal offered at the preliminary examination.

        Petitioner asked for a stay and asked the Court to hold this matter in abeyance

while he pursued this new ineffective assistance of counsel claim by way of a motion

for relief from judgment in the trial court. The Court indicated its intention to grant

                                           8
Case 1:20-cv-00007-PLM-PJG ECF No. 14, PageID.711 Filed 12/28/20 Page 9 of 25




the stay, and hold this matter in abeyance, conditioned on Petitioner’s compliance

with the following instructions:

      Within thirty days of this Order, Petitioner must return to state court
      to exhaust his state court remedies with respect to the unexhausted
      claim(s) identified in the present motion. Within thirty days of this
      Order, Petitioner must submit to this Court an affidavit setting forth
      the date on which he submitted a pleading seeking relief in the state
      court and the claim(s) raised in such pleading. If Petitioner fails to file
      this affidavit within the time provided, the Court will not stay the
      present matter, but will instead address his petition as originally filed.
      Upon receipt of Petitioner’s affidavit, the Court will stay this matter and
      administratively close this case. Once Petitioner has exhausted his
      state court remedies, he must file a motion to re-open this case and
      amend his petition, including a proposed amended petition, with this
      Court within thirty days of the final decision by the Michigan Supreme
      Court.

(Order, ECF No. 10, PageID.74.) Petitioner did not file an affidavit within thirty days

of the date of the order.4 Accordingly, the Court did not stay this matter, or hold it in

abeyance, and the petition is properly addressed now as originally filed.

      Respondent filed her answer and the state court record on August 11, 2020.

Petitioner did not file a timely reply. Nonetheless, on December 7, 2020, Petitioner

filed a new motion seeking a stay based on the alleged discovery of new evidence.

(ECF No. 13.) That motion is addressed below.




4
 Petitioner has still not filed the affidavit, even five months later, despite the fact
that the Kent County Circuit Court docket indicates that he filed a motion for relief
from judgment on August 4, 2020, and the trial court denied it on August 17, 2020.
                                            9
Case 1:20-cv-00007-PLM-PJG ECF No. 14, PageID.712 Filed 12/28/20 Page 10 of 25




 II.   Motion to raise new evidence in the trial court (ECF No. 13)

       On December 7, 2010, Petitioner filed a “motion to raise new evidence in the

 trial court.” According to the motion, during November of 2020, Petitioner received

 a response to a Freedom of Information Act (FOIA) request made on Petitioner’s

 behalf by an organization called Humanity for Prisoners. (Nov. 20, 2020 Corr., ECF

 No. 13-1, PageID.695.) The response included Michigan State Police lab reports

 regarding the DNA evidence in Petitioner’s case. (ECF Nos. 13-2, 13-3.)

       Those reports, however, based on their content, are part of the package of

 exhibits from the Michigan State Police lab that were introduced at trial through the

 testimony of forensic scientist Joel Schultze. (Trial Tr. III, ECF No. 12-8, PageID.268-

 276.) Thus, they do not appear to be “new evidence” at all. Moreover, the reports

 simply confirm that Petitioner’s sperm was found in the vaginal swab taken from the

 victim.   That was hardly surprising.       Petitioner did not deny having vaginal

 intercourse with the victim; he simply claimed it was consensual.

       Yet, Petitioner claims the reports “support his claim of being actually innocent

 of [the] offense.” (Pet’r’s Mot., ECF No. 13, PageID.692.) They do not. Witness

 Schultze’s testimony shows that these records do not demonstrate Petitioner’s

 innocence.   They merely confirm that Petitioner and the victim had vaginal

 intercourse, a fact that Petitioner acknowledged in his post-arrest police interviews.




                                           10
Case 1:20-cv-00007-PLM-PJG ECF No. 14, PageID.713 Filed 12/28/20 Page 11 of 25




       Moreover, because the evidence is not new, Petitioner cannot show that his

 claim is timely.   Petitioner’s application is subject to the one-year statute of

 limitations provided in 28 U.S.C. § 2244(d)(1), which became effective on April 24,

 1996, as part of the Antiterrorism and Effective Death Penalty Act, Pub. L. No. 104-

 132, 110 Stat. 1214 (AEDPA). Section 2244(d)(1) provides:

       (1) A 1-year period of limitation shall apply to an application for a writ
       of habeas corpus by a person in custody pursuant to the judgment of a
       State court. The limitation period shall run from the latest of

           (A)      the date on which the judgment became final by the
           conclusion of direct review or the expiration of the time for
           seeking such review;

           (B)      the date on which the impediment to filing an
           application created by State action in violation of the
           Constitution or laws of the United States is removed, if the
           applicant was prevented from filing by such State action;

           (C)        the date on which the constitutional right asserted was
           initially recognized by the Supreme Court, if the right has been
           newly recognized by the Supreme Court and made retroactively
           applicable to cases on collateral review; or

           (D)      the date on which the factual predicate of the claim or
           claims presented could have been discovered through the
           exercise of due diligence.

 28 U.S.C. § 2244(d)(1).

       In most cases, § 2244(d)(1)(A) provides the operative date from which the one-

 year limitations period is measured. Under that provision, the one-year limitations

 period runs from “the date on which the judgment became final by the conclusion of

 direct review or the expiration of the time for seeking such review.” 28 U.S.C.


                                          11
Case 1:20-cv-00007-PLM-PJG ECF No. 14, PageID.714 Filed 12/28/20 Page 12 of 25




 § 2244(d)(1)(A). Petitioner appealed the judgment of conviction to the Michigan Court

 of Appeals and the Michigan Supreme Court. The Michigan Supreme Court denied

 his application on October 2, 2018. Petitioner did not petition for certiorari to the

 United States Supreme Court. (Pet., ECF No. 1, PageID.3.) The one-year limitations

 period, however, did not begin to run until the ninety-day period in which Petitioner

 could have sought review in the United States Supreme Court had expired. See

 Lawrence v. Florida, 549 U.S. 327, 332-33 (2007); Bronaugh v. Ohio, 235 F.3d 280,

 283 (6th Cir. 2000). The ninety-day period expired on December 31, 2018.

       Petitioner had one year from December 31, 2018, until December 31, 2019, to

 file his habeas application. Petitioner filed his application on December 30, 2019,

 with one day left in the period of limitation. The petition, as filed, was timely; but

 that filing did not toll the period of limitation with regard to other issues not raised

 in the petition. See Duncan v. Walker, 533 U.S. 167, 181-182 (2001) (court held that

 an application for federal habeas corpus review did not toll the limitation period).

 Therefore, the period of limitation expired shortly after Petitioner filed his petition.

 Petitioner’s motion that raises issues regarding the DNA reports, filed eleven months

 after the period of limitation expired, is untimely.

       The running of the statute of limitations is tolled when “a properly filed

 application for State post-conviction or other collateral review with respect to the

 pertinent judgment or claim is pending.” 28 U.S.C. § 2244(d)(2). Petitioner does not

 indicate that he is entitled to statutory tolling.




                                             12
Case 1:20-cv-00007-PLM-PJG ECF No. 14, PageID.715 Filed 12/28/20 Page 13 of 25




        The one-year limitations period applicable to § 2254 is also subject to equitable

 tolling. See Holland v. Florida, 560 U.S. 631, 645 (2010). A petitioner bears the

 burden of showing that he is entitled to equitable tolling. Allen v. Yukins, 366 F.3d

 396, 401 (6th Cir. 2004). The Sixth Circuit repeatedly has cautioned that equitable

 tolling relief should be granted “sparingly.” See, e.g., Ata v. Scutt, 662 F.3d 736, 741

 (6th Cir. 2011), Solomon v. United States, 467 F.3d 928, 933 (6th Cir. 2006); Souter

 v. Jones, 395 F.3d 577, 588 (6th Cir. 2005); Cook v. Stegall, 295 F.3d 517, 521 (6th

 Cir. 2002). A petitioner seeking equitable tolling must show: “‘(1) that he has been

 pursuing his rights diligently, and (2) that some extraordinary circumstance stood in

 his way’ and prevented timely filing.” Holland, 560 U.S. at 649 (citing Pace v.

 DiGuglielmo, 544 U.S. 408, 418 (2005)).

        Petitioner has failed to raise equitable tolling or allege any facts or

 circumstances that would warrant its application in this case.             The fact that

 Petitioner is untrained in the law, was proceeding without a lawyer, or may have

 been unaware of the statute of limitations does not warrant tolling. See Keeling v.

 Warden, Lebanon Corr. Inst., 673 F.3d 452, 464 (6th Cir. 2012) (“Keeling’s pro se

 status and lack of knowledge of the law are not sufficient to constitute an

 extraordinary circumstance and excuse his late filing.”); Allen, 366 F.3d at 403

 (“‘[I]gnorance of the law alone is not sufficient to warrant equitable tolling.’”) (quoting

 Rose v. Dole, 945 F.2d 1331, 1335 (6th Cir. 1991)). Accordingly, Petitioner is not

 entitled to equitable tolling of the statute of limitations.




                                             13
Case 1:20-cv-00007-PLM-PJG ECF No. 14, PageID.716 Filed 12/28/20 Page 14 of 25




        In McQuiggin v. Perkins, 569 U.S. 383 (2013), the Supreme Court held that a

 habeas petitioner who can show actual innocence under the rigorous standard of

 Schlup v. Delo, 513 U.S. 298 (1995), is excused from the procedural bar of the statute

 of limitations under the miscarriage-of-justice exception. In order to make a showing

 of actual innocence under Schlup, a Petitioner must present new evidence showing

 that “‘it is more likely than not that no reasonable juror would have convicted [the

 petitioner.]’”   McQuiggin, 569 U.S. at 399 (quoting Schlup, 513 U.S. at 327

 (addressing actual innocence as an exception to procedural default)). Because actual

 innocence provides an exception to the statute of limitations rather than a basis for

 equitable tolling, a petitioner who can make a showing of actual innocence need not

 demonstrate reasonable diligence in bringing his claim, though a court may consider

 the timing of the claim in determining the credibility of the evidence of actual

 innocence. Id. at 399-400.

        In the instant case, although Petitioner baldly claims that he is actually

 innocent, he proffers no new evidence of his innocence, much less evidence that makes

 it more likely than not that no reasonable juror would have convicted him. Schlup,

 513 U.S. at 327, 329. Because Petitioner has wholly failed to provide evidence of his

 actual innocence, he would not be excused from the statute of limitations under 28

 U.S.C. § 2244(d)(1). His new habeas issue therefore appears to be time-barred.

        The merits and timeliness are of Petitioner’s new claim are relevant to his

 request for a stay. Under Rhines v. Weber, 544 U.S. 269 (2005), such a stay for the

 purposes of allowing exhaustion of state court remedies should only be granted if



                                          14
Case 1:20-cv-00007-PLM-PJG ECF No. 14, PageID.717 Filed 12/28/20 Page 15 of 25




 (1) there is good cause for Petitioner’s failure to exhaust his claims first in state court,

 (2) the unexhausted claims are not plainly meritless, and (3) there is no indication

 that Petitioner has engaged in abusive or dilatory litigation tactics. Id. at 277-78.

 Here, however, the unexhausted claims appear to be without merit and untimely.

 Moreover, because the “new evidence” upon which Petitioner relies is not new at all,

 but was introduced at trial, there is no good cause for Petitioner’s failure to exhaust

 the claim on direct appeal. Accordingly, Petitioner has failed to satisfy the Rhines

 requirements and his motion for stay should be denied. 5

 III.   AEDPA standard

        The AEDPA “prevent[s] federal habeas ‘retrials’” and ensures that state court

 convictions are given effect to the extent possible under the law. Bell v. Cone, 535

 U.S. 685, 693-94 (2002). An application for writ of habeas corpus on behalf of a person

 who is incarcerated pursuant to a state conviction cannot be granted with respect to

 any claim that was adjudicated on the merits in state court unless the adjudication:

 “(1) resulted in a decision that was contrary to, or involved an unreasonable

 application of, clearly established federal law as determined by the Supreme Court of

 the United States; or (2) resulted in a decision that was based upon an unreasonable



 5
   Denying a stay does not preclude Petitioner from seeking relief in the state court.
 If, as Petitioner claims, the reports are “new evidence,” Petitioner’s period of
 limitation with regard to that claim will commence upon the date a duly diligent
 petitioner would have discovered the evidence, 28 U.S.C. § 2244(d)(1)(D), and
 Petitioner’s attempts to exhaust the claim through a motion for relief from judgment
 will toll the period of limitation, 28 U.S.C. § 2244(d)(2). Moreover, Petitioner’s habeas
 petition filed after exhausting his state court remedies would not be barred as second
 or successive if, indeed, “the factual predicate for the claim could not have been
 discovered previously through the exercise of due diligence[.]” 28 U.S.C. § 2244(b)(2).

                                             15
Case 1:20-cv-00007-PLM-PJG ECF No. 14, PageID.718 Filed 12/28/20 Page 16 of 25




 determination of the facts in light of the evidence presented in the state court

 proceeding.” 28 U.S.C. § 2254(d). This standard is “intentionally difficult to meet.”

 Woods v. Donald, 575 U.S. 312, 316 (2015) (internal quotation omitted).

       The AEDPA limits the source of law to cases decided by the United States

 Supreme Court. 28 U.S.C. § 2254(d). This Court may consider only the holdings, and

 not the dicta, of the Supreme Court. Williams v. Taylor, 529 U.S. 362, 412 (2000);

 Bailey v. Mitchell, 271 F.3d 652, 655 (6th Cir. 2001). In determining whether federal

 law is clearly established, the Court may not consider the decisions of lower federal

 courts. Williams, 529 U.S. at 381-82; Miller v. Straub, 299 F.3d 570, 578-79 (6th Cir.

 2002). Moreover, “clearly established Federal law” does not include decisions of the

 Supreme Court announced after the last adjudication of the merits in state court.

 Greene v. Fisher, 565 U.S. 34, 37-38 (2011). Thus, the inquiry is limited to an

 examination of the legal landscape as it would have appeared to the Michigan state

 courts in light of Supreme Court precedent at the time of the state-court adjudication

 on the merits. Miller v. Stovall, 742 F.3d 642, 644 (6th Cir. 2014) (citing Greene, 565

 U.S. at 38).

        A federal habeas court may issue the writ under the “contrary to” clause if the

 state court applies a rule different from the governing law set forth in the Supreme

 Court’s cases, or if it decides a case differently than the Supreme Court has done on

 a set of materially indistinguishable facts. Bell, 535 U.S. at 694 (citing Williams, 529

 U.S. at 405-06). “To satisfy this high bar, a habeas petitioner is required to ‘show

 that the state court’s ruling on the claim being presented in federal court was so



                                           16
Case 1:20-cv-00007-PLM-PJG ECF No. 14, PageID.719 Filed 12/28/20 Page 17 of 25




 lacking in justification that there was an error well understood and comprehended in

 existing law beyond any possibility for fairminded disagreement.’” Woods, 575 U.S.

 at 316 (quoting Harrington v. Richter, 562 U.S. 86, 103 (2011)). In other words,

 “where the precise contours of the right remain unclear, state courts enjoy broad

 discretion in their adjudication of a prisoner’s claims.” White v. Woodall, 572 U.S.

 415, 424 (2014) (internal quotations omitted).

       The AEDPA requires heightened respect for state factual findings. Herbert v.

 Billy, 160 F.3d 1131, 1134 (6th Cir. 1998). A determination of a factual issue made

 by a state court is presumed to be correct, and the petitioner has the burden of

 rebutting the presumption by clear and convincing evidence. 28 U.S.C. § 2254(e)(1);

 Davis v. Lafler, 658 F.3d 525, 531 (6th Cir. 2011) (en banc); Lancaster v. Adams, 324

 F.3d 423, 429 (6th Cir. 2003); Bailey, 271 F.3d at 656.            This presumption of

 correctness is accorded to findings of state appellate courts, as well as the trial court.

 See Sumner v. Mata, 449 U.S. 539, 546-547 (1981); Smith v. Jago, 888 F.2d 399, 407

 n.4 (6th Cir. 1989).

 IV.   Ineffective assistance of counsel during voir dire

       In Strickland v. Washington, 466 U.S. 668 (1984), the Supreme Court

 established a two-prong test by which to evaluate claims of ineffective assistance of

 counsel, the petitioner must prove: (1) that counsel’s performance fell below an

 objective standard of reasonableness; and (2) that counsel’s deficient performance

 prejudiced the defendant resulting in an unreliable or fundamentally unfair outcome.

 Id. at 687. A court considering a claim of ineffective assistance must “indulge a strong

 presumption that counsel’s conduct falls within the wide range of reasonable
                                            17
Case 1:20-cv-00007-PLM-PJG ECF No. 14, PageID.720 Filed 12/28/20 Page 18 of 25




 professional assistance.” Id. at 689. The defendant bears the burden of overcoming

 the presumption that the challenged action might be considered sound trial strategy.

 Id. (citing Michel v. Louisiana, 350 U.S. 91, 101 (1955)); see also Nagi v. United States,

 90 F.3d 130, 135 (6th Cir. 1996) (holding that counsel’s strategic decisions were hard

 to attack). The court must determine whether, in light of the circumstances as they

 existed at the time of counsel’s actions, “the identified acts or omissions were outside

 the wide range of professionally competent assistance.” Strickland, 466 U.S. at 690.

 Even if a court determines that counsel’s performance was outside that range, the

 defendant is not entitled to relief if counsel’s error had no effect on the judgment. Id.

 at 691. The state court applied the Strickland standard when rejecting Petitioner’s

 ineffective assistance claims.     (Berrien Cnty. Cir. Ct. Order, ECF No. 6-21,

 PageID.1099-1100.)

       When a federal court reviews a state court’s application of Strickland under

 § 2254(d), the deferential standard of Strickland is “doubly” deferential. Harrington,

 562 U.S. at 105 (citing Knowles v. Mirzayance, 556 U.S. 111, 123 (2009)); see also Burt

 v. Titlow, 571 U.S. 12, 15 (2013); Cullen v. Pinholster, 563 U.S. 170, 190 (2011); Premo

 v. Moore, 562 U.S. 115, 122 (2011). In those circumstances, the question before the

 habeas court is “whether there is any reasonable argument that counsel satisfied

 Strickland’s deferential standard.” Id.; Jackson v. Houk, 687 F.3d 723, 740-41 (6th

 Cir. 2012) (stating that the “Supreme Court has recently again underlined the

 difficulty of prevailing on a Strickland claim in the context of habeas and AEDPA . . .

 .”) (citing Harrington, 562 U.S. at 102).



                                             18
Case 1:20-cv-00007-PLM-PJG ECF No. 14, PageID.721 Filed 12/28/20 Page 19 of 25




       Although the Michigan Court of Appeals cited state authority to support the

 standard it applied to resolve Petitioner’s ineffective assistance of counsel claim, the

 case it cited, People v. Toma, 613 N.W.2d 694, 703-704 (Mich. 2000), expressly relied

 upon Strickland for the standard.        The standard applied in Petitioner’s case,

 therefore, is the proper standard under clearly established federal law. The issue

 that remains is whether the court of appeals applied the standard reasonably.

       Petitioner raises only one issue, but it is made of two distinct, but related,

 layers: the effectiveness of counsel’s assistance and the merits of Petitioner’s biased

 juror claim. Where the effectiveness of counsel’s assistance is challenged because

 counsel chose to forego a particular issue, the ineffective assistance claim necessarily

 fails if the underlying issue or argument had no merit.             “Omitting meritless

 arguments is neither professionally unreasonable nor prejudicial.” Coley v. Bagley,

 706 F.3d 741, 752 (6th Cir. 2013). Thus, if Petitioner’s assertion that Juror Burke

 was biased has no merit, Petitioner’s ineffective assistance claim fails as well.

       The Sixth Amendment provides: “In all criminal prosecutions, the accused

 shall enjoy the right to a speedy and public trial, by an impartial jury . . . and to have

 the assistance of counsel for his defense.” U.S. Const. amend. VI. The right to an

 impartial jury is applicable to the states via the Fourteenth Amendment. See Turner

 v. Louisiana, 379 U.S. 466, 471-72 (1965); Irvin v. Dowd, 366 U.S. 717, 722 (1961).

 Further, “due process alone has long demanded that, if a jury is to be provided the

 defendant, regardless of whether the Sixth Amendment requires it, the jury must




                                            19
Case 1:20-cv-00007-PLM-PJG ECF No. 14, PageID.722 Filed 12/28/20 Page 20 of 25




 stand impartial and indifferent to the extent commanded by the Sixth Amendment.”

 Morgan v. Illinois, 504 U.S. 719, 727 (1992) (citations omitted).

        “The voir dire is designed ‘to protect [this right] by exposing possible biases,

 both known and unknown, on the part of potential jurors.’” Dennis v. Mitchell, 354

 F.3d 511, 520 (6th Cir. 2003) (quoting McDonough Power Equip., Inc. v. Greenwood,

 464 U.S. 548, 554 (1984)). Voir dire plays an important role in ensuring the

 impartiality of the jury selected:

        It is true that “[v]oir dire ‘is conducted under the supervision of the
        court, and a great deal must, of necessity, be left to its sound discretion.’”
        Ristaino v. Ross, 424 U.S. 589, 594 (1976) (quoting Connors v. United
        States, 158 U.S. 408, 413 (1895)). The Constitution, after all, does not
        dictate a catechism for voir dire, but only that the defendant be afforded
        an impartial jury. Even so, part of the guarantee of a defendant’s right
        to an impartial jury is an adequate voir dire to identify unqualified
        jurors. Dennis v. United States, 339 U.S. 162, 171-172 (1950); Morford
        v. United States, 339 U.S. 258, 259 (1950). “Voir dire plays a critical
        function in assuring the criminal defendant that his [constitutional]
        right to an impartial jury will be honored. Without an adequate voir
        dire the trial judge’s responsibility to remove prospective jurors who will
        not be able impartially to follow the court’s instructions and evaluate
        the evidence cannot be fulfilled.” Rosales-Lopez v. United States, 451
        U.S. 182, 188 (1981) (plurality opinion). Hence, “[t]he exercise of [the
        trial court’s] discretion, and the restriction upon inquiries at the request
        of counsel, [are] subject to the essential demands of fairness.” Aldridge
        v. United States, 283 U.S. 308, 310 (1931).

 Morgan v. Illinois, 504 U.S. 719, 729-730 (1992) (parallel citations and footnote

 omitted).

        It is well-established that jurors are presumed to be impartial. United States

 v. Guzman, 450 F.3d 627, 629 (6th Cir. 2006) (citing Irvin, 366 U.S. at 723). When a

 juror’s impartiality is called into question, the relevant issue is “‘did [the] juror swear

 that he could set aside any opinion he might hold and decide the case on the evidence,


                                             20
Case 1:20-cv-00007-PLM-PJG ECF No. 14, PageID.723 Filed 12/28/20 Page 21 of 25




 and should the juror’s protestation of impartiality be believed.’” Dennis, 354 F.3d at

 520 (quoting Patton v. Yount, 467 U.S. 1025, 1036 (1984)); see also Miller v. Webb,

 385 F.3d 666, 673 (6th Cir. 2004). The trial court must determine whether the juror

 demonstrates “actual bias,” that is, “the existence of a state of mind that leads to an

 inference that the person will not act with entire impartiality.” Miller, 385 F.3d at

 673 (internal quotations omitted). “A juror’s express doubt as to her own impartiality

 on voir dire does not necessarily entail a finding of actual bias. The Supreme Court

 has upheld the impaneling of jurors who had doubted, or disclaimed outright, their

 own impartiality on voir dire.” Hughes v. United States, 258 F.3d 453, 458 (6th Cir.

 2001) (citing Patton, 467 U.S. at 1032). “It is sufficient if the juror can lay aside his

 impression or opinion and render a verdict based on the evidence presented in court.”

 Irvin, 366 U.S. at 723. In evaluating the juror’s ability to lay aside partiality, the

 Sixth Circuit has identified a number of important factors, including the following:

 “‘the juror’s own estimation of the relevance of [the information giving rise to her

 partiality]; any express indications of partiality by [the] juror . . . and the steps taken

 by the trial court in neutralizing this information.’” Hughes, 258 F.3d at 459 (quoting

 Gall v. Parker, 231 F.3d 265, 308 (6th Cir. 2000)).

        The question of bias of an individual juror at a state criminal trial is one of

 fact. Dennis, 354 F.3d at 520 (citing Patton, 467 U.S. at 1036); see also Sizemore v.

 Fletcher, 921 F.2d 667, 672-73 (6th Cir. 1990) (citing Smith v. Phillips, 455 U.S. 209,

 218 (1982)). Petitioner bears the burden to establish the existence of juror bias which

 caused him to suffer actual prejudice. See Smith, 455 U.S. at 215-17 (petitioner bears



                                             21
Case 1:20-cv-00007-PLM-PJG ECF No. 14, PageID.724 Filed 12/28/20 Page 22 of 25




 the burden to demonstrate that he suffered “actual bias” as a result of juror

 misconduct); United States v. Corrado, 227 F.3d 528, 536 (6th Cir. 2000); Sheppard

 v. Bagley, 657 F.3d 338, 348-49 (6th Cir. 2011) (Batchelder, J. concurring).

       The court of appeals determined that the record did not support Petitioner’s

 conclusory claim that Juror Burke was biased:

       The record does not show that the juror was biased or unable to follow
       the trial court’s instructions regarding the presumption of innocence
       and the prosecution’s burden of proof. Although the juror agreed that
       his daughter was the victim of a similar type of crime, he indicated that
       the incident would not impact his ability to be a fair and impartial juror.
       He also indicated that he did not have strong feelings about sexual
       assault that would impact his ability to be fair and impartial.

 (Mich. Ct. App. Op., ECF No. 12-12, Page.ID.342-343.) Those factual determinations

 are presumed to be correct. 28 U.S.C. § 2254(e)(1); Davis, 658 F.3d at 531; Lancaster,

 324 F.3d at 429; Bailey, 271 F.3d at 656; Sumner, 449 U.S. at 546-547; Smith, 888

 F.2d at 407 n.4. Moreover, as set forth in detail above, the factual determinations

 are well-grounded in the record.

       To overcome the presumption, Petitioner must present clear and convincing

 evidence to the contrary. He has not. He only returns to the fact that Juror Burke’s

 daughter had been the victim of a similar crime 5 years earlier. He does not address

 the juror’s rehabilitative responses to the questions posed by the trial court and

 counsel. It may be debatable whether Juror Burke was biased, but it is certainly not

 unreasonable to conclude that he was not biased based on his responses to the other

 questions asked by the court and counsel and based upon his oath. That ends the

 analysis. Wood v. Allen, 558 U.S. 290, 301 (2010) (“[I]f ‘reasonable minds reviewing



                                           22
Case 1:20-cv-00007-PLM-PJG ECF No. 14, PageID.725 Filed 12/28/20 Page 23 of 25




 the record might disagree’ about the finding in question, ‘on habeas review that does

 not suffice to supersede the trial court’s . . . determination.’”).

        Because Petitioner failed to demonstrate that Juror Burke was biased, the

 court of appeals determined that Petitioner had also “failed to show that counsel’s

 performance during voir dire fell below an objective standard of reasonableness.”

 (Mich. Ct. App. Op., ECF No. 12-12, PageID.343.) 6             That determination is a

 reasonable application of Strickland. Accordingly, Petitioner is not entitled to habeas

 relief on his ineffective assistance of counsel claim.

                              Certificate of Appealability

        Under 28 U.S.C. § 2253(c)(2), the Court must determine whether a certificate

 of appealability should be granted.       A certificate should issue if Petitioner has

 demonstrated a “substantial showing of a denial of a constitutional right.” 28 U.S.C.

 § 2253(c)(2). The Sixth Circuit Court of Appeals has disapproved issuance of blanket

 denials of a certificate of appealability. Murphy v. Ohio, 263 F.3d 466, 467 (6th Cir.

 2001) (per curiam). Rather, the district court must “engage in a reasoned assessment

 of each claim” to determine whether a certificate is warranted. Id. Each issue must

 be considered under the standards set forth by the Supreme Court in Slack v.

 McDaniel, 529 U.S. 473 (2000). Murphy, 263 F.3d at 467. Consequently, I have

 examined Petitioner’s claim under the Slack standard. Under Slack, 529 U.S. at 484,

 to warrant a grant of the certificate, “[t]he petitioner must demonstrate that


 6
   The determination that the record did not show Juror Burke was biased also
 suggests that Petitioner suffered no prejudice as a result of counsel’s failure to
 challenge Burke for cause. The court of appeals did not address the prejudice prong
 of Strickland.
                                              23
Case 1:20-cv-00007-PLM-PJG ECF No. 14, PageID.726 Filed 12/28/20 Page 24 of 25




 reasonable jurists would find the district court’s assessment of the constitutional

 claims debatable or wrong.”        Id.     “A petitioner satisfies this standard by

 demonstrating that . . . jurists of reason could conclude the issues presented are

 adequate to deserve encouragement to proceed further.” Miller-El v. Cockrell, 537

 U.S. 322, 327 (2003). In applying this standard, the Court may not conduct a full

 merits review, but must limit its examination to a threshold inquiry into the

 underlying merit of Petitioner’s claims. Id.

       I find that reasonable jurists could not conclude that this Court’s dismissal of

 Petitioner’s claim would be debatable or wrong. Therefore, I recommend that the

 Court deny Petitioner a certificate of appealability.

       Moreover, although I conclude that Petitioner has failed to demonstrate that

 he is in custody in violation of the constitution and has failed to make a substantial

 showing of a denial of a constitutional right, I would not conclude that any issue

 Petitioner might raise on appeal would be frivolous. Coppedge v. United States, 369

 U.S. 438, 445 (1962).

                             Recommended Disposition

       For the foregoing reasons, I recommend that Petitioner’s motion to raise new

 evidence in the trial court, construed as a motion for stay (ECF No. 13), and the

 habeas corpus petition be denied.        I further recommend that a certificate of

 appealability be denied. Finally, I recommend that the Court not certify that an

 appeal would not be taken in good faith.




                                            24
Case 1:20-cv-00007-PLM-PJG ECF No. 14, PageID.727 Filed 12/28/20 Page 25 of 25




 Date: December 28, 2020                        /s/ Phillip J. Green
                                                PHILLIP J. GREEN
                                                United States Magistrate Judge



                               NOTICE TO PARTIES

 ANY OBJECTIONS to this Report and Recommendation must be filed and served
 within 14 days of service of this notice on you. 28 U.S.C. § 636(b)(1)(C); Fed. R. Civ.
 P. 72(b). All objections and responses to objections are governed by W.D. Mich. LCivR
 72.3(b). Failure to file timely objections may constitute a waiver of any further right
 of appeal. United States v. Walters, 638 F.2d 947 (6th Cir. 1981); see Thomas v. Arn,
 474 U.S. 140 (1985).




                                           25
